Filed 9/17/14 P. v. Francisco CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D064818

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD247415)

REGINALD VILLALUZ FRANCISCO,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Dwayne

K. Morning, Judge. Affirmed.



         William D. Farber, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance by Plaintiff and Respondent.

         Reginald Villaluz Francisco appeals from the judgment following his guilty plea.

Appointed appellate counsel filed a brief presenting no argument for reversal, but inviting

this court to review the record for error in accordance with People v. Wende (1979) 25
Cal. 3d 436 (Wende). Francisco has not responded to our invitation to file a supplemental

brief. After having independently reviewed the entire record for error as required by

Anders v. California (1967) 386 U.S. 738 (Anders) and Wende, we affirm.

                                              I

                   FACTUAL AND PROCEDURAL BACKGROUND

       In July 2013, Francisco was charged in an amended complaint with 14 counts of

committing a lewd act upon a child under the age of 14 (Pen. Code, § 288, subd. (a)),

including allegations for each count that Francisco committed an offense against more

than one victim (id., § 667.61 subds. (b), (c), (e)) and that he had substantial sexual

conduct with the victim in counts 1 through 12 (id., § 1203.066, subd. (a)(8)). Francisco

was also charged with one count of attempting to commit a lewd action upon a child

under the age of 14. (Id., §§ 288, subd. (a), 664.) The crimes involved two different

victims and took place between 2004 and 2011.

       Francisco pled guilty to each of the counts and admitted the allegations of

substantial sexual contact for counts 1 through 12, with the express understanding that he

could receive a maximum term of 35 years in prison as well as pay fines and restitution.

The People dismissed the balance of the complaint. The written plea form contained

Francisco's description of the factual basis for his plea, tracking the substance of the

counts alleged against him.

       The trial court sentenced Francisco to prison for a term of 35 years and ordered

Francisco to pay fines and restitution. Francisco filed a notice of appeal.



                                              2
                                            II

                                      DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings in the trial court. Counsel presented no argument for reversal but invited this

court to review the record for error in accordance with Wende, supra, 25 Cal. 3d 436.

Pursuant to Anders, supra, 386 U.S. 738, counsel identified as a possible but not arguable

issue whether counts 1 through 14 were barred by the statue of limitations.

       After we received counsel's brief, we gave Francisco an opportunity to file a

supplemental brief, but Francisco did not respond.

       A review of the record pursuant to Wende, supra, 25 Cal. 3d 436, and Anders,

supra, 386 U.S. 738, including the issue suggested by counsel, has disclosed no

reasonably arguable appellate issue. Francisco has been adequately represented by

counsel on this appeal.

                                     DISPOSITION

       The judgment is affirmed.


                                                                                  IRION, J.

WE CONCUR:



BENKE, Acting P. J.



NARES, J.


                                            3